Case 2:17-cv-02642-WJM-MF Document 106 Filed 05/26/20 Page 1 of 2 PageID: 2283




                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


    ROY BORDAMONTE,

                  Plaintiff,                                    Civ. No. 2:17-cv-02642 (WJM)

           V.
                                                                 ORDER
   HECTOR LORA, LUIS GUZMAN, GARY
   SCHAER, ALEX BLANCO, RALPH
   DANNA, CARLOS FIGUEROA, and the
   CITY OF PASSAIC,

                  Defendants.


   WILLIAM J. MARTINI, U.S.D.J.:

           On January 9, 2020, Chief Magistrate Judge F alk entered an order setting a
   scheduling for summary judgment briefing in this matter. ECF No. $8. All motions for
   summary judgment were to be filed by January 27, 2020, opposition was due by February
   27, 2020, and replies were to be filed by March 12, 2020. Id. On January 14, 202t).
   Defendant City of Passaic requested a two-week extension to lile its summary judgment
   motion because of an unforeseeable medical situation, which the Court granted. ECF
   Nos. $9 & 90. Counsel for Defendant Ralph Danna filed a summary judgment motion on
   January 23, 2020. ECF No. 91. Counsel for Defendants Carlos Figueroa, Luis Guzman,
   1-lector Lora, and Gary Schaer, counsel for City of Passiac, and counsel for Alex Blanco
   filed niotions for summary judgment on February 11, 2020.
          On March 24, 2020, this Court entered Standing Order 2020-04, which ordered all
   filing deadlines in civil matters that fell between March 25, 2020 and April 30, 2020
   extended by 45 days, unless the presiding judge in an individual case directed otherwise.
   In re: Additional Measures Due to the Exigent Circumstances Created by Covid-19,
   Standing Order 2020-04 (D.N.J. Mar. 24, 2020). On April 9, 2020, Plaintiff’s counsel
   filed an opposition to Defendants’ motions for summary judgment. Counsel for
   Defendant City of Passiac filed a letter objecting to Defendant’s untimely opposition.


          While the langciage of the Court’s order extending the deadline seems to apply oniy to the
   City of Passiac’s motion for summary judgment, the Court accepts as governing Defendants’
   understanding that the extension applied to all briefing deadlines—all summary judgment
   motions were to be tiled by February II, 2020, opposition was to be filed by March 12, 2020,
   and replies were due by March 26, 2020.
Case 2:17-cv-02642-WJM-MF Document 106 Filed 05/26/20 Page 2 of 2 PageID: 2284




   ECF No. 97. In light of the ongoing Covid-19 global pandemic—despite the lct that
   under the extended briefing schedule. Plaintiffs opposition was due on March 12. 2020.
   before the Courfs standing order of March 24, 2020 and that Plaintifl did not seek leave
   of Court to file his untimely opposition—the Court accepted Plaintilis untimely April 9.
   2020 Opposition to Defendants’ Motion fbr Summary judgment and extended
   Defendants’ t-eply deadlines until May ii, 2020. ECF No. 98. All Defendants filed their
   reply briefs on May ii, 2020. ECF Nos. 99-102.
           On May 19, 2020, Plaintiff filed signed certifications of Plaintiff Roy Bordamonte
   and witness Richard Diaz. ECF No. 103. These certifications were included as part of
   Plaintiffs opposition, but were unsigned. ECF Nos. 96-8 & 96-li. In his May 19, 2020
   filing, counsel for Plaintiff states that he “was unaware that [he] had filed the wrong
   document; none of [his] colleagues contacted [him] to point out the oversight. Both were
   signed on April 8, and in [his] possession that day ...“   ECF No. 103. On May 20, 2020.
   Counsel for Defendants City of Passaic and Lieutenant Ralph Danna filed letters
   requesting that the Court reject Plaintiffs May 19, 2020 filing because: (1) Plaintiff filed
   the signed certifications after all Defendants filed their reply briefs and without leave of
   court; (2) the certifications do not comply with federal Rule of Civil Procedure 56, which
   only permits affidavits or declarations from thct witnesses in connection with summary
   judgments, not certifications; and (3) the signature pages are photographs of signature
   pages, not actual signature pages. ECF Nos. 104 & 105.
           Federal Rule of Civil Procedure 6(b)(1)(B) provides that: “When an act may or
   must be done within a specified time, the court may, for good cause extend the time on
   motion made after the time has expired if the party failed to act because of excusable
   neglect.” Fed. R. Civ. P. 6(b)(1)(B) (emphasis added). When Plaintiff filed his Motion
   in Opposition, ECF No. 96. on April 9. 2020, nearly a month after the extended deadline.
   he did not file a motion seeking an extension of time. Nevertheless, the Court accepted
   his filing. Plaintiff seeks to supplement his opposition with certifications that are
   purportedly signed after all Defendants filed their replies pursuant to a revised schedule.
   Because Plaintiff filed no motion pursuant to Rcile 6(h)( I )(B), or sought leave of Court of
   any kind, the Court cannot consider Plaintiffs certifications.
           IT IS on this day of May 2020, ORDERED that Plaintiffs Certification in
   Opposition, ECF 103, is STRICKEN. Summary judgment briefing in th patter is
   closed.
